Per Curiam.

We find that the Court of Appeals failed to comply with App. R. 12(A) when it did not rule on all of the assignments of error before it.
App. R. 12(A) provides in pertinent part:
“ * * * All errors assigned and briefed [in the Court of Appeals] shall be passed upon by the court in writing, stating the reasons for the court’s decision as to each such error.”
We addressed the application of the rule in Lumbermen’s Alliance v. American Excelsior Corp. (1973), 33 Ohio St. 2d 37.
The syllabus states that:
“All errors assigned and briefed in the Court of Appeals shall be passed upon by the Court of Appeals in writing, stating the reasons for the court’s decision. * * * ” (Citation omitted.)
Thus, it is clear that the Court of Appeals should rule on all errors assigned. Furthermore, the court should give the reasons for its decision on each assignment of error. Reasons for a decision are necessary — otherwise all parties concerned must speculate on the obstacles, legal or other, which need be overcome in an appeal to this court. Id. at page 40.
In this case, the Court of Appeals did not rule on all errors assigned contrary to the mandate of App. R. 12(A). Therefore, the judgment of the Court of Appeals is reversed and the cause is remanded to that court for compliance with the provisions of App. R. 12(A), that all errors assigned and briefed be passed upon in writing, stating the reasons for the court’s decision.*
*391Accordingly, the judgment of the Court of Appeals is reversed.

Judgment reversed.

Celebrezze, C. J., W. Brown, Sweeney, Locher, Patton, C. Brown and Krupansky, JJ., concur.
Patton, J., of the Eighth Appellate District, sitting for Holmes, J.

 We need not at this time pass upon the state’s appeal relating to the sufficiency of the indictment.